            Case 1:21-cv-04666-MKV Document 1 Filed 05/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK (WHITE PLAINS)
______________________________________________________________________________

AVROHOM MANES,                                        CASE NO. 7:21-cv-04666
         Plaintiff,                                    ECF Case

       vs.                                            TRANS UNION LLC’S
                                                      NOTICE OF REMOVAL
SANTANDER CONSUMER USA, INC.,
d/b/a CHRYSLER CAPITAL; EXPERIAN
INFORMATION SOLUTIONS, INC.; and
TRANS UNION LLC;
            Defendants.


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union LLC (“Trans

Union”) hereby removes the subject action from the Supreme Court of the State of New York,

County of New York to the United States District Court for the Southern District of New York

on the following grounds:

       1.      Plaintiff Avroham Manes served Trans Union on or about May 5, 2021, with a

Summons and Complaint filed in the Supreme Court of the State of New York, County of New

York. Copies of the Summons and Complaint (the “Complaint”) are attached hereto, redacted

pursuant to Federal Rule of Civil Procedure 5.2, as Exhibit A and Exhibit B respectively.

       2.      Plaintiff makes claims under, alleges that Defendant violated and alleges that

Defendant are liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”).

See Complaint ¶¶ 1 and 56-63.

       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus

supplies this federal question.




                                            Page 1 of 3
             Case 1:21-cv-04666-MKV Document 1 Filed 05/25/21 Page 2 of 3




        4.      Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Supreme

Court of the State of New York, County of New York to the United States District Court for the

Southern District of New York.

        5.      Counsel for Trans Union has confirmed with the Supreme Court of the State of

New York, County of New York that they have no document or file suggesting any other

Defendant has been served. To the best of Trans Union’s knowledge, no other named Defendant

in this matter has been served as of the date and time of this Notice Of Removal.

        6.      Notice of this removal will promptly be filed with the Supreme Court of the State

of New York, County of New York, and served upon all adverse parties.

        WHEREFORE, Defendant Trans Union LLC, by counsel, removes the subject action

from the Supreme Court of the State of New York, County of New York to this United States

District Court, Southern District of New York.


                                                      Respectfully submitted,



Date:     May 25, 2021                                s/ Camille R. Nicodemus
                                                      Camille R. Nicodemus, Esq.
                                                      Schuckit & Associates, P.C.
                                                      4545 Northwestern Drive
                                                      Zionsville, IN 46077
                                                      Telephone: (317) 363-2400, Ext. 105
                                                      Fax: (317) 363-2257
                                                      E-Mail: cnicodemus@schuckitlaw.com

                                                      Counsel for Defendant Trans Union, LLC




                                            Page 2 of 3
           Case 1:21-cv-04666-MKV Document 1 Filed 05/25/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 25th day of May, 2021. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 None.

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, and/or email, on the 25th day of

May, 2021 properly addressed as follows:

 for Plaintiff Avrohom Manes
 Albert A. Levy, Esq.
 17 Perlman Drive, Suite 215
 Spring Valley, NY 10977
 aalesq@gmail.com


                                                        s/ Camille R. Nicodemus
                                                        Camille R. Nicodemus, Esq.
                                                        Schuckit & Associates, P.C.
                                                        4545 Northwestern Drive
                                                        Zionsville, IN 46077
                                                        Telephone: (317) 363-2400, Ext. 105
                                                        Fax: (317) 363-2257
                                                        E-Mail: cnicodemus@schuckitlaw.com

                                                        Counsel for Defendant Trans Union, LLC




                                              Page 3 of 3
